       Case 2:14-cv-09748 Document 47 Filed 12/20/19 Page 1 of 4 PageID #: 388



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

IN RE: ETHICON, INC. PELVIC
REPAIR SYSTEM PRODUCTS LIABILITY                             Master File No. 2:12-MD-02327
LITIGATION                                                           MDL No. 2327
___________________________________
THIS DOCUMENT RELATES TO:
                                                                 JOSEPH R. GOODWIN
Debra Westerfield v. Ethicon, Inc., et al.                       U.S. DISTRICT JUDGE
Case No. 2:14-cv-09748

        MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE
          CERTAIN CASE-SPECIFIC OPINIONS OF DANIEL ELLIOTT, M.D.

          Defendants Ethicon, Inc. and Johnson & Johnson (collectively “Ethicon”) submit this

  brief in support of their motion to limit the case-specific opinions of Plaintiff’s expert, Daniel

  Elliott, M.D., in this case. Specifically, the Court should preclude Dr. Elliott from speculating

  about Ms. Westerfield’s informed consent process.

                                             ARGUMENT

          Ethicon incorporates by reference the standard of review for Daubert motions as

  articulated by the Court in Huskey v. Ethicon, Inc., 29 F. Supp. 3d 691, 701 (S.D.W. Va. 2014).

  I.      The Court should exclude Dr. Elliott’s speculative opinions about informed consent.

          Dr. Elliott claims that “Mrs. Westerfield was not able to make a fully informed medical

  decision” and that “Mrs. Westerfield’s implanting surgeon was not able to provide the necessary

  and required information to Mrs. Westerfield for an informed consent because Ethicon failed to

  fully reveal” information about the Prolene Soft’s risks in the device’s Instructions for Use

  (“IFU”). Ex. A, Expert Rpt. at 65. The Court should exclude these opinions, because they are

  unreliable and irrelevant.
    Case 2:14-cv-09748 Document 47 Filed 12/20/19 Page 2 of 4 PageID #: 389



       As an initial matter, there is no lack of informed consent claim in this case, and Dr. Elliott

does not make reference to any informed consent standard in his report. As the court in the Diet

Drugs products liability litigation aptly observed:

       [T]o the extent that the doctrine of informed consent may be pertinent, it is
       measured by a legal standard. This standard varies among the numerous
       jurisdictions whose substantive law governs the individual cases in this MDL No.
       1203. Dr. La Puma does not have the knowledge or expertise concerning the legal
       standard of informed consent as defined by each of these particular jurisdictions.

In re Diet Drugs, 2001 WL 454586, at *9 (E.D. Pa. Feb. 1, 2001); see also Tyler v. Sterling Drug

Co., 19 F. Supp. 2d 1239, 1245 (N.D. Okla. 1998) (finding plaintiffs had not shown “any general

acceptance in the scientific or medical community that general concepts of informed consent

equate to specific industry standards for warning labels”).

       In any event, there is no reliable basis for Dr. Elliott to speculate what Ms. Westerfield’s

implanter, Dr. Shlomo Raz, or any other clinician knew about the risks of Prolene Soft. Dr.

Elliott has no particular insight or expertise into Dr. Raz’s specific knowledge or state of mind

that would enable him to assist the trier of fact.

       The Court has consistently precluded specific causation pelvic surgeon experts from

offering these same opinions. See, e.g., Nall v. C.R. Bard, Inc., No. 2:13-CV-01526, 2018 WL

524632, at *2 (S.D.W. Va. Jan. 23, 2018) (“The defendant’s Motion is GRANTED to the extent

it seeks to exclude evidence regarding plaintiff's and her implanting physician’s state of mind”);

Martin v. Ethicon, Inc., No. 2:12-CV-01495, 2017 WL 6348627, at *2 (S.D.W. Va. Dec. 12,

2017) (“Ethicon’s Motion is GRANTED to the extent they seek to exclude evidence regarding

the implanting surgeon’s state of mind”); Free v. Ethicon, Inc., No. 2:12-cv-00423, 2017 WL

660017, at *3 (S.D.W. Va. Feb. 14, 2017) (excluding state-of-mind opinions and explaining that,

“[t]o the extent that testimony seeks to attribute a state of mind to the implanting surgeon, I agree

with Ethicon. Experts may not testify as to what other individuals did or did not know”); Guinn


                                                     2
    Case 2:14-cv-09748 Document 47 Filed 12/20/19 Page 3 of 4 PageID #: 390



v. Ethicon, Inc., No. 2:12-cv-1121, Doc. 119 at 5 (S.D.W. Va. Feb. 3, 2017) (“Ethicon’s Motion

is GRANTED to the extent it seeks to exclude Dr. Rosenzweig’s opinion as to the implanting

surgeon’s knowledge”).

       Indeed, very recently in the Taxotere MDL, the court similarly precluded a plaintiff’s

expert from speculating about how a reasonable physician would have navigated the informed

consent process given that the plaintiff’s actual treating physician was available to testify. In re:

Taxotere (Docetaxel) Prods. Liab. Litig., 2019 WL 3554211, at *2 (E.D. La. Aug. 5, 2019).

       Because there is no reliable foundation for Dr. Elliott’s opinions and this is an issue

beyond his expertise and that calls for speculation, Dr. Elliott’s informed consent opinions

should be excluded.

                                         CONCLUSION

       For these reasons, the Court should limit Dr. Elliott’s opinions consistent with the

foregoing.


                                              Respectfully submitted,


                                              /s/ William M. Gage
                                              William M. Gage (MS Bar No. 8691)
                                              Butler Snow LLP
                                              1020 Highland Colony Parkway
                                              Suite 1400 (39157)
                                              P.O. Box 6010
                                              Ridgeland, MS 39158-6010
                                              (601) 985-4561
                                              william.gage@butlersnow.com

                                              /s/ Susan M. Robinson
                                              Susan M. Robinson (W. Va. Bar No. 5169)
                                              Thomas Combs & Spann PLLC
                                              300 Summers Street
                                              Suite 1380 (25301)
                                              P.O. Box 3824



                                                 3
    Case 2:14-cv-09748 Document 47 Filed 12/20/19 Page 4 of 4 PageID #: 391



                                             Charleston, WV 24338
                                             (304) 414-1800
                                             srobinson@tcspllc.com

                                             Counsel for Defendants Ethicon, Inc. and Johnson
                                             & Johnson



                                CERTIFICATE OF SERVICE

        I certify that on this day, I electronically filed the foregoing document with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to the CM/ECF
participants registered to receive service in this MDL.

                                                            /s/ William M. Gage
                                                            William M. Gage

50338215.v1




                                                4
